Citation Nr: 0610501	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement service connection for uterine fibroid 
tumors.

3.  Entitlement to service connection for a gynecological 
disability manifested by atypical multinucleated cells and 
aplasia.

4.  Entitlement to a disability rating higher than 20 percent 
for major depressive disorder.

5.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992 
and from January 2002 to April 2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
claims files.


REMAND

A December 2003 examination request form shows that the RO 
requested VA examinations for the veteran's right carpal 
tunnel (joints), gynecological and psychiatric disorders.  In 
the June 2004 rating decision and Statement of the Case, the 
RO noted and discussed the results of VA examinations 
conducted in December 2003 and January 2004.  Unfortunately, 
the reports of those examination are not contained in the 
claim files.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The RO denied a claim of entitlement to service connection 
for anemia in an April 2005 rating decision.  In a VA Form 9, 
received by the RO in August 2005, the veteran listed primary 
anemia among the issues she wanted to appeal.  She also 
referred to the recent denial of this claim in her reasons as 
to why VA decided her case incorrectly.  The Board accepts 
the notations on the August 2005 VA Form 9 as a notice of 
disagreement with respect to anemia.  The RO has not prepared 
a Statement of the Case on this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in these circumstances, where a notice of disagreement 
is filed, but an SOC has not been issued, the Board must 
remand the claim to the originating agency for the issuance 
of an SOC.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should issue a 
Statement of the Case pertaining to the 
issue of entitlement to service 
connection for anemia and inform the 
appellant of the requirements to perfect 
an appeal with respect to this issue.

2.  The RO or the AMC should obtain and 
associate with the claim files reports of 
the December 2003 and January 2004 VA 
examinations conducted in conjunction 
with these claims.  I

3.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and notice that she should submit 
any pertinent evidence in her possession.  

4.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  If additional evidence is obtained 
which the RO has not already considered, 
the RO or the AMC should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand the Board intimates no opinion as to any final 
outcome.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


